         CASE 0:15-cr-00165-JRT-LIB Doc. 3046 Filed 08/13/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                        District of Minnesota

United States of America,                                  Case No. 15-cr-165(1) JRT/LIB

                Plaintiff
v.                                                         JUDGMENT IN A CRIMINAL CASE

Omar Sharif Beasley

                Defendant.




☐       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
        and the jury has rendered its verdict.

☒       Decision by Court. This action came to trial or hearing before the Court. The issues have been
        tried or heard and a decision has been rendered.

        IT IS ORDERED THAT:

        1. Defendant’s Motion to Vacate Sentence under 28 U.S.C. § 2255 [Docket Nos. 2848,

2862, 2914, 2974 and 2975] is DENIED.

        2. To the extent that Defendant’s Motion to Appoint Counsel [Docket No. 2887] was not

already withdrawn, it is DENIED as moot.

        3. Defendant’s Request to Submit Interrogatories [Docket Nos. 2976 and 2977] is

DENIED as moot.

        4. The Court does NOT certify for appeal under 28 U.S.C. § 2253(c)(2) the issues raised
in Defendant’s motion.



Date: August 13, 2020                     KATE M. FOGARTY, CLERK
